Exhibit 10.3

FORM OF SUBSCRIPTION AGREEMENT

This subscription (this “Subscription Agreement”) is dated November 29, 2007, by
and between the investor identified on the signature page hereto (the
“Investor”) and SCOLR Pharma, Inc., a Delaware corporation (the “Company”),
whereby the parties agree as follows:

1. Subscription.

(a) Investor agrees to buy and the Company agrees to sell and issue to Investor
(i) such number of shares of common stock, par value $0.001 per share (the
“Common Stock”), of the Company, set forth on the signature page hereto (the
“Shares”), and (ii) warrants to purchase such number of shares of Common Stock
set forth on the signature page hereto (the “Warrants” and, together with the
Shares, the “Securities”) for an aggregate purchase price set forth on the
signature page hereto (the “Purchase Price”).

(b) The Securities have been registered on a Registration Statement on Form S-3,
Registration No. 333- 129275, which registration statement (together with any
registration statement filed by the Company pursuant to Rule 462(b) under the
Securities Act, the “Registration Statement”) has been declared effective by the
Securities and Exchange Commission, has remained effective since such date and
is effective on the date hereof.

(c) NO LATER THAN ONE (1) BUSINESS DAY AFTER THE EXECUTION OF THIS SUBSCRIPTION
AGREEMENT BY THE INVESTOR AND THE COMPANY, THE INVESTOR SHALL REMIT BY WIRE
TRANSFER THE AMOUNT OF FUNDS EQUAL TO THE AGGREGATE PURCHASE PRICE FOR THE
SECURITIES BEING PURCHASED BY THE INVESTOR TO THE FOLLOWING ACCOUNT DESIGNATED
BY THE COMPANY AND THE PLACEMENT AGENT ENGAGED BY THE COMPANY IN CONNECTION WITH
THE SALE AND ISSUANCE OF THE SECURITIES (THE “PLACEMENT AGENT”) PURSUANT TO THE
TERMS OF THAT CERTAIN ESCROW AGREEMENT (THE “ESCROW AGREEMENT”) DATED AS OF THE
DATE HEREOF, BY AND AMONG THE COMPANY, THE PLACEMENT AGENT AND HELLER EHRMAN LLP
(THE “ESCROW AGENT”):

Citibank, N.A.

ABA # 021000089

Account No.: 49203159

Account Name: Heller Ehrman LLP (Attorney Trust Account)

Reference: ThinkEquity / SCOLR Pharma #43456-0003

Bank Contact: Donna Squires-Hernandez or Alice O’Grady

For international wires, include the following information:

666 Fifth Avenue

New York, New York 10103

Swift code is “CITIUS33”

Such funds shall be held in escrow until the Closing Date (as defined below) and
delivered by the Escrow Agent on behalf of the Investor to the Company unless
(i) the agreement between the Company and the Placement Agent (the “Placement
Agreement”) is terminated pursuant to the terms thereof or (ii) the conditions
to closing in the Placement Agreement have not been satisfied or waived by the
Closing Date. The Investor’s obligations are expressly not conditioned on the
purchase by any or all other investors of the Securities that they have agreed
to purchase from the Company. The Placement Agent shall have no rights in or to
any of the escrowed funds, unless the Placement Agent and the Escrow Agent are
notified in writing by the Company in connection with the closing that a portion
of the escrowed funds shall be applied to the Placement Agent’s fees.



--------------------------------------------------------------------------------

(d) NO LATER THAN ONE (1) BUSINESS DAY AFTER THE EXECUTION OF THIS SUBSCRIPTION
AGREEMENT BY THE INVESTOR AND THE COMPANY, THE INVESTOR SHALL DIRECT THE
BROKER-DEALER AT WHICH THE ACCOUNT OR ACCOUNTS TO BE CREDITED WITH THE SHARES
ARE MAINTAINED TO SET UP A DEPOSIT/WITHDRAWAL AT CUSTODIAN (“DWAC”) INSTRUCTING
THE TRANSFER AGENT TO CREDIT SUCH ACCOUNT OR ACCOUNTS WITH THE SHARES ON THE
CLOSING DATE.

(e) On the third or fourth business day after the date of this Subscription
Agreement (the “Closing Date”), if the Placement Agreement has not been
terminated pursuant to the terms thereof and the conditions to closing in the
Placement Agreement have been satisfied or waived, then the Company (i) shall
cause its transfer agent to deliver to Investor the Shares via the Depository
Trust Company’s (“DTC”) Deposit or Withdrawal at Custodian system and (ii) shall
deliver to Investor the Warrants via the instructions set forth on the signature
page hereto, such Shares and Warrants to be registered in such name or names as
designated by the Investor on the signature page hereto. The Shares and Warrants
shall be unlegended and free of any resale restrictions unless issued to an
affiliate of the Company.

2. Company Representations and Warranties. The Company represents and warrants
that: (a) it has full right, power and authority to enter into this Subscription
Agreement and to perform all of its obligations hereunder; (b) this Subscription
Agreement has been duly authorized and executed by and constitutes a valid and
binding agreement of the Company enforceable in accordance with its terms;
(c) the execution and delivery of this Subscription Agreement and the
consummation of the transactions contemplated hereby do not conflict with or
result in a breach of (i) the Company’s Certificate of Incorporation or Bylaws,
or (ii) any material agreement to which the Company is a party or by which any
of its property or assets is bound; (d) the Shares have been duly authorized for
sale and issuance and, when issued and delivered by the Company against payment
therefor pursuant to this Subscription Agreement, will be validly issued, fully
paid and nonassessable, the Warrants have been duly and validly authorized by
the Company and, upon delivery to the Investor at the Closing Date, will be
valid and binding obligations of the Company, enforceable in accordance with
their terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the rights and
remedies of creditors generally or subject to general principles of equity, the
shares of Common Stock initially issuable upon exercise of the Warrants have
been duly authorized and reserved for sale and issuance and, when issued and
delivered by the Company against payment therefor in accordance with the terms
thereof, will be validly issued, fully paid and nonassessable; (e) the
Registration Statement and any post-effective amendment thereto, at the time it
became effective, did not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading; (f) the prospectus contained in the
Registration Statement, as amended or supplemented (including by disclosure
delivered to the Investor no later than the date hereof), did not contain as of
the effective date thereof, and as of the date hereof does not contain, any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; and (g) all preemptive rights or rights of
first refusal held by stockholders of the Company and applicable to the
transactions contemplated hereby have been duly satisfied or waived in
accordance with the terms of the agreements between the Company and such
stockholders conferring such rights.

3. Investor Representations, Warranties and Acknowledgments. The Investor
represents and warrants to, and covenants with, the Company that the Investor:
(A) is an “accredited investor” (as such term is defined in Section 501(a) of
the Securities Act); (B) has such knowledge, sophistication and experience in
financial and business matters and, in particular, in investments in entities
such as the



--------------------------------------------------------------------------------

Company, that such Investor is capable of adequately evaluating the merits and
risks of an investment in the Securities and the Investor has concluded that it
is capable of bearing all of those risks; (C) is capable of bearing a loss of
the entire amount of such Investor’s purchase of the Securities, based on the
Investor’s net worth, annual income and liquid assets; (D) is suitable to make
an investment in the amount of Securities such Investor plans to purchase, based
on such Investor’s net worth, annual income and liquid assets, and based on such
Investor’s past experience investing in comparable high risk, early stage
biotechnology or specialty pharmaceutical companies that have weak cash
positions; (E) has requested, received, reviewed and considered all information
it deemed relevant in making an informed decision to purchase the Securities;
and (F) in connection with its decision to purchase the number of Securities set
forth on the Signature Page, relied only upon any or all of the following: the
Registration Statement, the Base Prospectus, the Prospectus Supplement, the
Company’s regular reports on Forms 10-K, 10-Q and 8-K as filed by the Company
with the Commission, the Disclosure Package (as defined in the Placement
Agreement) and the Final Term Sheet (as defined in the Placement Agreement)
provided to the Investor and the representations and warranties of the Company
contained herein, and did not rely on any other representations, warranties or
statements of the Company or the Placement Agent.

The Investor acknowledges, represents and agrees that no action has been or will
be taken in any jurisdiction outside the United States by the Company or the
Placement Agent that would permit an offering of the Securities, or possession
or distribution of offering materials in connection with the issue of the
Securities in any jurisdiction outside the United States where action for that
purpose is required. Each Investor outside the United States will comply with
all applicable laws and regulations in each foreign jurisdiction in which it
purchases, offers, sells or delivers Securities or has in its possession or
distributes any offering material, in all cases at its own expense. The
Placement Agent is not authorized to make and has not made any representation or
use of any information in connection with the issue, placement, purchase and
sale of the Securities, except as set forth or incorporated by reference in the
Registration Statement, the Base Prospectus, the Prospectus Supplement or the
Disclosure Package (as defined in the Placement Agreement).

The Investor understands that nothing in this Agreement or any other materials
presented to the Investor in connection with the purchase and sale of the
Securities constitutes legal, tax or investment advice. The Investor has
consulted such legal, tax and investment advisors as it, in its sole discretion,
has deemed necessary or appropriate in connection with its purchase of
Securities.

The Investor represents, warrants and agrees that, since the earlier to occur of
(i) the date on which the Placement Agent first contacted the Investor about the
Offering and (ii) the date that is the tenth (10th) trading day prior to the
date of this Agreement, it has not engaged in any short selling of the Company’s
securities, or established or increased any “put equivalent position” as defined
in Rule 16(a)-1(h) under the Securities Exchange Act of 1934, as amended, with
respect to the Company’s securities.

The Investor represents and warrants that: (a) it has full right, power and
authority to enter into this Subscription Agreement and to perform all of its
obligations hereunder; (b) this Subscription Agreement has been duly authorized
and executed by the Investor and constitutes a valid and binding agreement of
the Investor enforceable against the Investor in accordance with its terms;
(c) the execution and delivery of this Subscription Agreement and the
consummation of the transactions contemplated hereby do not conflict with or
result in a breach of (i) the Investor’s certificate of incorporation or by-laws
(or other governing documents), or (ii) any material agreement or any law or
regulation to which the Investor is a party or by which any of its property or
assets is bound; and (d) prior to the execution hereof, Investor has received in
portable document format, or has otherwise had access to, (i) the Company’s base
prospectus dated October 27, 2005, (ii) the Company’s preliminary prospectus
supplement thereto dated November 28, 2007, and (iii) information as to the
total number of Shares and Warrants to be sold in the offering, the



--------------------------------------------------------------------------------

offering price per unit of Share and Warrant, the aggregate placement agency
fees, and the estimated net proceeds to the Company.

4. Miscellaneous.

(a) This Subscription Agreement constitutes the entire understanding and
agreement between the parties with respect to its subject matter, and there are
no agreements or understandings with respect to the subject matter hereof which
are not contained in this Subscription Agreement. This Subscription Agreement
may be modified only in writing signed by the parties hereto.

(b) This Subscription Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument and
shall become effective when counterparts have been signed by each party and
delivered to the other parties hereto, it being understood that all parties need
not sign the same counterpart. Execution may be made by delivery by facsimile.

(c) The provisions of this Subscription Agreement are severable and, in the
event that any court or officials of any regulatory agency of competent
jurisdiction shall determine that any one or more of the provisions or part of
the provisions contained in this Subscription Agreement shall, for any reason,
be held to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provision or part of a
provision of this Subscription Agreement and this Subscription Agreement shall
be reformed and construed as if such invalid or illegal or unenforceable
provision, or part of such provision, had never been contained herein, so that
such provisions would be valid, legal and enforceable to the maximum extent
possible, so long as such construction does not materially adversely affect the
economic rights of either party hereto.

(d) All communications hereunder, except as may be otherwise specifically
provided herein, shall be in writing and shall be mailed, hand delivered, sent
by a recognized overnight courier service such as Federal Express, or sent via
facsimile and confirmed by letter, to the party to whom it is addressed at the
following addresses or such other address as such party may advise the other in
writing:

To the Company: as set forth on the signature page hereto.

To the Investor: as set forth on the signature page hereto.

All notices hereunder shall be effective upon receipt by the party to which it
is addressed.

(e) This Subscription Agreement shall be governed by and interpreted in
accordance with the laws of the State of New York for contracts to be wholly
performed in such state and without giving effect to the principles thereof
regarding the conflict of laws. To the extent determined by such court, the
prevailing party shall reimburse the other party for any reasonable legal fees
and disbursements incurred in enforcement of, or protection of, any of its
rights under this Subscription Agreement.



--------------------------------------------------------------------------------

If the foregoing correctly sets forth our agreement, please confirm this by
signing and returning to us the duplicate copy of this Subscription Agreement.

Number of Shares: ______________________

Number of Warrants: ____________________

(such number of Warrants to be equal to 50% of the number of Shares being
purchased by the Investor)

Purchase Price Per Unit: $1.50

Aggregate Purchase Price: $______________

Address for Notice and Delivery of the Warrants:

_____________________________________

_____________________________________

_____________________________________

 

SCOLR PHARMA, INC By:  

 

  Name:   Title: Address for Notice 3625 132nd Avenue SE Bellevue, WA 98006
Facsimile: 425-373-0181 Attention: General Counsel

 

INVESTOR:  

 

By:  

 

Name:   Title:  

Address for Notice:

 

 

Facsimile:  

 

Attention:  

 

DWAC Instructions for Delivery of the Shares:

 

Name of DTC Participant:

 

 

DTC Participant Number:

 

 

 



--------------------------------------------------------------------------------

Account Number:  

 

NO LATER THAN ONE (1) BUSINESS DAY AFTER THE EXECUTION OF THIS SUBSCRIPTION
AGREEMENT BY THE INVESTOR AND THE COMPANY, THE INVESTOR SHALL DIRECT THE
BROKER-DEALER AT WHICH THE ACCOUNT OR ACCOUNTS TO BE CREDITED WITH THE SHARES
ARE MAINTAINED TO SET UP A DEPOSIT/WITHDRAWAL AT CUSTODIAN (“DWAC”) INSTRUCTING
THE TRANSFER AGENT TO CREDIT SUCH ACCOUNT OR ACCOUNTS WITH THE SHARES ON THE
CLOSING DATE.

NO LATER THAN ONE (1) BUSINESS DAY AFTER THE EXECUTION OF THIS SUBSCRIPTION
AGREEMENT BY THE INVESTOR AND THE COMPANY, THE INVESTOR SHALL REMIT BY WIRE
TRANSFER THE AMOUNT OF FUNDS EQUAL TO THE AGGREGATE PURCHASE PRICE FOR THE
SECURITIES BEING PURCHASED BY THE INVESTOR TO THE FOLLOWING ACCOUNT:

Citibank, N.A.

ABA # 021000089

Account No.: 49203159

Account Name: Heller Ehrman LLP (Attorney Trust Account)

Reference: ThinkEquity / SCOLR Pharma #43456-0003

Bank Contact: Donna Squires-Hernandez or Alice O’Grady